Citation Nr: 1441984	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-33 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a laceration of the left leg tibialis anticus muscle (hereinafter residuals of a laceration).

2. Entitlement to a disability rating in excess of 10 percent for a service-connected tender scar of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2008, the RO continued a 10 percent rating for residuals of a laceration.  In September 2009, the RO increased the rating for residuals of a laceration to 20 percent and awarded a separate10 percent evaluation for tender scar.

In September 2009, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding is associated with the claims file.  The Board notes that the Veteran requested a hearing before the Board; however, he withdrew that request in June 2010. 

In January 2012, the Board remanded the claims for further development, to include providing the Veteran a new VA examination, associating the most recent VA treatment records with the claims file and obtaining the Veteran's vocational rehabilitation records.  The records were obtained and the Veteran was provided a VA examination in January 2012.  The Board finds the RO substantially complied with the remand directives and that a new remand is not required to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a laceration of the left leg tibialis anticus muscle are productive of a severe muscle injury; such residuals include tissue and tendon damage producing pain and marked limitation of motion in the foot and ankle.

2.  The Veteran has one painful scar on his left lower extremity; the Veteran does not have multiple scars on his lower left leg or a scar with an area of at least 12 square inches (77 sq. cm). 
CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for a 30 percent disability rating (but no higher) for service-connected residuals of a laceration of the left leg tibialis anticus muscle have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5312 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected tender scar of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes (DCs) 7800-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in January 2008 explaining what information and evidence was needed to substantiate a claim for an increased rating.  In addition, the October 2008 SOC set forth the various code sections relevant to rating muscle group injuries and scars.  The Board finds that any failure to properly notify the Veteran was harmless.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's VA treatment records and vocational rehabilitation records.  The Veteran has not identified any outstanding medical evidence.

In March 2008 and January 2012, the Veteran was provided VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examinations were adequate as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issue on appeal.  In addition, in April 2012 and January 2013, the Veteran's claim was considered by the Director of Compensation and Pension Services and an independent medical expert, respectively.  The Board finds there is adequate medical evidence of record to make a determination in this case.  In addition, the Veteran has not contended that service-connected disabilities have increased in severity since February 2013.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



II.  Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's residuals of a laceration of the left leg tibialis anticus muscle have been rated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5312, applicable to injury to Muscle Group XII, to include the tibialis anticus muscle.

Under DC 5312, a noncompensable rating is given for slight disability. A 10 percent rating is warranted for moderate injury. A 20 percent disability rating is assigned when the disability is moderately severe.  A maximum schedular evaluation of 30 percent is in order when the disability is severe. 38 C.F.R. § 4.73 , DC 5312.  The words "mild," "moderate," and "severe" are not defined in the VA rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d) .  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d) . The Court of Appeals for Veterans Claims, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Currently, the Veteran is rated as having a moderately severe muscular disability.  Pursuant to 38 C.F.R. § 4.56(d)(3), a moderately severe disability of the muscle anticipates indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, here the right leg.  

Pursuant to 38 C.F.R. § 4.56(d)(4), a severe disability of the muscle anticipates ragged, depressed and adherent scars indicating wide damage to muscle groups.  Palpation showing loss of deep fascia or muscle substance or soft flabby muscles in wound area.  Tests of strength, endurance or coordinated movements compared with the corresponding muscles of the uninjured side can indicate severe impairment of function.  Adhesion of scar to bone, diminished muscle excitability to pulsed electrical current and muscle atrophy can be other indications of a severe muscular disability.  Id.

The Board notes that the Veteran's service-connected laceration and resulting scar have affected the functionality of his foot and ankle which can be rated under their own set of Diagnostic Codes.  Notably, however, the evaluation of the same manifestations under different codes is considered prohibited "pyramiding" and is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for ... each of the [claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

DCs 5270-5274 relate to the ankle and compensate for disability such as ankylosis and limitation of motion.  Here, the primary symptom affecting the ankle is limitation of motion which is contemplated under DC 5271.  DC 5271provides a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  The Schedule for Rating Disabilities defines full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

As to foot disabilities, the rating schedule provides codes for acquired flatfoot (DC 5276), bilateral weak foot (DC 5277), claw foot (DC 5278), metatarsalgia, anterior (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282), malunion or nonunion of tarsal or metatarsal bones (DC 5283) or other foot injuries (DC 5284).  The only potentially appreciate foot code would be DC 5284, which provides a 10 percent rating for a moderate injury, a 20 percent rating for a moderately severe injury and a 30 rating for a severe injury.  However, the Veteran has not been diagnosed with a separate foot disability and medical evidence indicates that the symptoms present in his foot are secondary residuals to the injury to his muscles caused by the service-connected laceration.

In addition, disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal exertion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with weight bearing are relevant considerations for determination of ratings for joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability.  DeLuca, 8 Vet. App. 202.  A finding of functional loss must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In regard to the Veteran's scar, the Board notes that the effective date for the Veteran's rating is December 27, 2007, the date of his claim for an increased rating for service-connected residuals of a laceration.  The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -4712 (Sept. 23, 2008).  Because the Veteran filed his claim in December 2007, the revised regulations do not apply to this claim.

The pertinent criteria prior to October 23, 2008, provide that scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under DC 7801. Under this code, a 10 percent rating is warranted for a scar or scars with an area or areas exceeding 6 sq. ins. (39 sq. cm). A 20 percent rating is warranted for a scar or scars with an area or areas exceeding 12 sq. ins. (77 sq. cm). A 30 percent rating is warranted for a scar or scars with an area or areas exceeding 72 sq. ins. (465 sq. cm). A maximum 40 percent rating is warranted for a scar or scars with an area or areas exceeding 144 sq. ins. (929 sq. cm). 

DC 7802 provides ratings for scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion. Under that code, a 10 percent rating is warranted for a scar or scars with an area or areas exceeding 144 sq. ins. (929 sq. cm). Note 1 following this diagnostic code provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part. Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage. 
Under DC 7803, a 10 percent evaluation is authorized for superficial, unstable scars.  A Note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.   

Under DC 7804, a 10 percent evaluation is authorized for superficial scars that are painful on examination and under DC 7805, scars may be rated based on the limitation of function of the affected part.

III.  Entitlement to Increased Ratings

Service connection was established for residuals of a laceration of the left leg on February 7, 1968; a 10 percent initial rating was assigned.  In December 2007, the Veteran filed a claim for an increased rating.

In statements in support of claim, the Veteran indicated difficulty sleeping due to pain and that his disability, that affects the functionality of his ankle and foot, impacted his ability to do household chores and to walk more than a few steps without fatigue and pain.  Statements from friends and family members indicated their observations that the Veteran had experienced loss of mobility and limitation to his lifestyle as a result of his disability.

In March 2008, the Veteran underwent a VA examination in connection with his claim. The laceration was described as being on the left lower extremity with a healed 15 centimeter boomerang shaped adherent scar at the left tibialis anticus muscle with depression at midpoint.  There was tenderness on palpation and pain at the site of the scar with ambulation and dorsiflexion requiring frequent rest.  Soft tissue damage was noted.  The Veteran indicated decreased range of motion to the left foot as a result of tendon disruption underlying the scar.  Plantar flexion was noted to be essentially impossible with gradually worsening range of motion with dorsiflexion.  Limited pointing or flexing of the left foot was noted.  

A private treatment record dated in June 2009 revealed occasional radiation of pain from the site of the scar distally into the toes of the left foot and that periodically, the Veteran would be weakened by pain and "spasm" of his toes.  Upon examination, the Veteran was able to toe walk, but was unable to heel walk on the left.  He described an inability to actively dorsiflex his left ankle.  A motor examination showed marked weakness of ankle dorsiflexion and eversion/pronation of the foot.  Range of motion of the left ankle was 0 degrees dorsiflexion and 30 degrees plantar flexion compared with 30 degrees dorsiflexion and 45 degrees plantar flexion on the right.

In September 2009, the Veteran testified before a Decision Review Officer at the RO.  The Veteran indicated pain upon walking and that something in his leg felt like it was "stretching."  He indicated pain shooting up his leg which he was told by a doctor was caused by walking differently to avoid the pain in his foot.

VA treatment records dated in 2010 and 2011 indicate increasing foot pain with noticeable separation of the first, second and third toes.  It was noted that adhesion ran very deep restricting movement of lateral dorsiflexors.  The Veteran reported pain over the top of his foot after walking with a focus over the second extensor tendon and that he had pain with all weight bearing activity.

Following a remand in January 2012, the Veteran underwent another VA examination. The claims file was reviewed.  The examiner noted mild drop foot with muscular adhesions and pain.  The scar was noted to be stable, 16.0 centimeters deep and boomerang-shaped.  The examiner indicated the scar resulted in limitation of function, to include with walking and standing for prolonged periods.  As to the effect of the disability on employability, the examiner indicated it presented "functional impairments that would impact physical employment; sedentary employment would not be impacted."  X-rays indicated left foot deformity secondary to injury of the left leg; osseous tissue structures appeared normal with splaying of the second and third toes.

In February 2012, the RO referred the claim to the Director of Compensation and Pension for extraschedular consideration under the provisions of 38 C.F.R. 3.321(b).  In April 2012, the Director determined that the evidence indicated the Veteran experienced functional loss, painful motion and interference with standing.  The Director opined that VA must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. 4.40 separate from any consideration of the Veteran's disability under the diagnostic codes.  The Director indicated that if continuing pain symptoms were shown to impose an additional disability beyond that contemplated by the schedular evaluation, an additional 10 percent under 38 C.F.R. 4.59 would be warranted.  The Director concluded that the evidence supported an increased evaluation for pain under the schedular rating criteria.  Rating on an extraschedular basis was not suggested.

Subsequently, in August 2012, the RO sought an independent medical opinion concerning the severity of the left leg laceration and its effect on the tibialis anticus muscle.  The claims file was reviewed.  The physician concluded:

It is at least as likely as not that the Veteran's claimed left leg scar condition is moderately severe in nature due to the adhesions of the underlying tendons, to include the anterior tibialis and extensor longus complex.  Although the laceration is stable, well healed and normal in its neurovascularity, there are secondary complications of the subcutaneous and deeper tissue layers.  In this case, it is at least as likely as not that there are adhesions preventing the superficial tissue from moving normally as well as biomechanical abnormalities at the level of ankle and foot due to injury and/or adhesion of the tendonous structures.  In my opinion, the diminished ankle motion and drop foot are secondary complications of an adhered and/or scarred anterior tibialis tendon.  The splaying of the toes are secondary complications of an injured or adhered extensor longus complex.  Therefore, it is my opinion that the claimed left leg scar condition is at least as likely as not to be moderately severe.

Overall, the evidence suggests that the tendon damage caused by the left leg laceration has caused increasing pain and marked limitation of motion in both the foot (evidenced by significant pronation and drop foot) and the ankle (evidenced by objective findings of limited dorsiflexion and plantar flexion).  Soft tissue damage has also been shown from a painful scar.

The Board has considered the effect of the Veteran's service-connected disability on the muscles, the ankle and the foot to determine the most appropriate disability rating for the symptoms that is supported by the entirety of the evidence of record.  The Board finds that due to the regulations prohibiting pyramiding of symptoms under multiple diagnostic codes, separate disability ratings for marked limitation of motion of the ankle and objective evidence of marked deformity (i.e. pronation) of the foot are not for application.  However, those symptoms, along with the recommendation by the Director of Compensation and Pension to consider an increased rating due to pain caused by the Veteran's service-connected disability, the Board concludes that it is reasonable to resolve the benefit of the doubt in the Veteran's favor and find that he has a severe muscular disability.  Based on such finding, the Board will grant entitlement to a 30 percent disability rating pursuant to DC 5312.

Without evidence of disability in the foot and ankle, the Board would not find a 30 percent disability rating warranted under DC 5312, as symptoms such muscle atrophy, adherence of scar to bone or evidence that the muscles swell and harden abnormally in contraction were not shown.  See 38 C.F.R. § 4.56(d)(3) (outlining objective findings suggestive of severe disability).   Nonetheless, the evidence indicates tendon and tissue damage caused by injury to the tibialis anticus muscle that has resulted in disability beyond that attributed solely to that muscle group.  Symptoms secondary to muscle injury are objectively shown in the feet and ankle and therefore, the Board finds it appropriate to evaluate the muscular disability as severe.

30 percent is the highest schedular rating available under DC 5213.  Notably, for a higher schedular rating for an ankle disability, ankylosis would have to be shown.  Additionally, the Veteran has not been shown to have flatfoot or actual loss of the foot which would allow for higher than 30 percent ratings under the schedular criteria for foot disabilities.

In regard to the service-connected tender scar, the Board finds that an evaluation in excess of 10 percent is not warranted.  The Veteran is being compensated for a single scar that is painful upon examination.  A higher rating would require an area of at least 12 square inches (77 sq. cm) pursuant to DC 7801 or 3 or 4 scars that are unstable or painful pursuant to DC 7804.  Based on the evidence of record, a 10 percent rating adequately compensates the Veteran for his painful scar under the rating criteria.

IV.  Extraschedular Considerations

The Board has considered whether the evidence provides such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of a laceration or tender scar on the left leg are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  Notably, the claim was already referred to the Director Compensation and Pension for extraschedular consideration in February 2012.  The award of a higher rating outside that contemplated by the rating schedule was not suggested.  Here, the Board has evaluated the evidence in the light most favorable to the Veteran and finds that a schedular rating of 30 percent accurately approximates the Veteran's level of disability and impairment.  The Board finds further consideration of an extraschedular rating to be unnecessary at this time. 

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran is service-connected for four disabilities, none of which are ratable at 40 percent or more and which do not combine to a 70 percent disability rating.  Thus, the percentage requirements are not met.  

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Here, there is evidence that the Veteran has not been working since July 2006 and that part of the reason he left his job in construction was due to increasing pain and fatigue.  However, there is no evidence of record that the Veteran would not be able to gain and maintain sedentary employment and he has undergone vocational rehabilitation to maximize independent living; this rehabilitation included computer classes and personal tutoring.  

Notably, it does not appear the Veteran has raised the issue of a TDIU and the Board does not consider the evidence sufficient to warrant a referral for extraschedular consideration for a TDIU at this time.  If the Veteran does wish to raise such a claim, he should do so clearly and in writing.

ORDER

Entitlement to a 30 percent rating (but no higher) for service-connected residuals of a laceration of the left leg tibialis anticus muscle is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for a service-connected tender scar of the left leg is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


